 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA-i Fire Protection, Inc., and Corcoran AutomaticSprinklers, Inc. and Road Sprinkler Fitters Local669, United Association of Journeymen andApprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO. Case 7-CA-12659October 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn December 28, 1976, Administrative Law JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief; the Charging Party filedcross-exceptions and a brief in support thereof and inanswer to the Respondents' exceptions; and theGeneral Counsel filed a brief in answer to theRespondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge to the extent consistent herewith.2Contrary to the Administrative Law Judge, wefind, for the reasons set forth below, that theRespondents did not violate Section 8(a)(5) of theAct by refusing to extend the terms of its collective-bargaining agreement with the Union to the employ-ees of A-I Fire Protection, Inc. (herein A-I), or bytransferring work from Corcoran Automatic Sprin-klers, Inc. (herein CAS), to A-I. According to thetestimony of George Corcoran, in 1973 he separatelyincorporated CAS and A-I with the intention ofoperating the former as a union company and thelatter as a nonunion company. Since that date he hasbeen both owner and president of both corporations.Corcoran admitted that both corporations wereincorporated to perform sprinkler installation, oper-ated from the same facilities, commonly used thesame tools, trucks, equipment, and materials withoutreimbursement, and frequently interchanged employ-ees.I The Respondents and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.2 The Administrative Law Judge found, and we agree, that the233 NLRB No. 9On August 2, 1973, before any employees werehired, Corcoran executed a collective-bargainingagreement between CAS and the Union for a unit ofjourneyman and apprentice sprinkler fitters. Corcor-an admitted that he did not reveal the existence ofA-I at that time. When, in December 1973, Corcor-an learned that the Union may have seen a postcardadvertisement for A-I, he informed Business AgentPantall that A- was bidding on jobs as a nonunioncompany. When Pantall told Corcoran that he couldnot do this, that it was part of the Union's work, andthat A-I would have to join the Union, Corcoranrefused.In January 1975, Corcoran informed Pantall thatlack of business for CAS necessitated the layoff of itsemployees, but that A-I had work which they couldperform. Thereafter, Corcoran employed severalCAS employees to work for A-I and paid themunion wages, but did not pay any benefits. Corcorantestified that although Pantall told him that he"didn't like the idea" the Union acquiesced in thisprocedure in order to avert the consequences oflayoff of the CAS employees.On May 1, 1975, Corcoran executed a secondcontract between CAS and the Union. The Uniondid not request that the A-I employees be coveredby that contract. The intent of the parties to limit thiscontract to CAS employees is not questioned. TheUnion, however, thereafter, began to monitor theoperations of CAS and A-i. On November 11, 1975,the Union demanded that the A- I sprinkler fitters beincluded with those of CAS as a single unit and thatall such employees be covered by the May I, 1975,contract. This request was denied by Corcoran.The Administrative Law Judge found that sinceearly 1975 George Corcoran operated A-I with thepurpose of ultimately dissolving CAS, based on thecredited testimony of employees that Corcoran toldthem he planned to phase out CAS, on Corcoran'sadmission that much of the work now being done byA-I is for former customers of CAS, on evidencethat in 1976 CAS had reduced its acquisition of workassignments to only one new job, and on evidencethat CAS had reduced its complement of sprinklerfitters from approximately 10 in 1975 to 2 in 1976, asopposed to an increase in A-l's complement from nosprinkler fitters in 1973 and 1974 to 7 by 1976.Accordingly, the Administrative Law Judge foundRespondents violated Sec. 8(aX3) and (4) by discharging and/or refusing tohire employee Nunn. The Administrative Law Judge, although requiring theRespondents to make Nunn whole for any losses suffered by reason of thediscrimination against him, failed to include an appropriate provision in hisrecommended Order requiring that the Respondents make an offer ofemployment to Nunn. In addition, the Administrative Law Judge inadvert-ently omitted broad cease-and-desist language from his recommendedOrder. We therefore shall include such provisions in our Order.38 A-I FIRE PROTECTION, INC.that by transferring work from CAS to A- I theRespondents withdrew recognition from the Unionin violation of Section 8(a)(5). In so doing, theAdministrative Law Judge found no merit in theRespondents' argument that the Union had ac-quiesced in the "double-breasted" operation, con-cluding that, although Pantall may have agreed to afew tentative arrangements concerning A-I, theUnion was unaware at the time of the May 1975contract of the Respondents' intention to ultimatelyabolish the CAS unit and after the execution of thecontract the Union monitored the CAS/A-I opera-tions and demanded recognition.In support of his finding of an 8(a)(5) violation, theAdministrative Law Judge properly found CAS andA-I to be a single employer. But the Supreme Courtrecently held in South Prairie Construction Co. v.Local No. 627, International Union of OperatingEngineers, AFL-CIO, 425 U.S. 800 (1976), that afinding that two affiliated companies constitute asingle employer does not require that a collective-bargaining agreement with one of the companies beextended to the employees of the other and does notimply that the employees of each of the twocompanies do not comprise separate appropriatebargaining units. 425 U.S. at 805. In South Prairie, ashere, one company had a union contract and theother company, to enable it to compete withnonunion contractors, did not.The Board has recognized that in the constructionindustry a common owner may have one company toperform contracts under union conditions andanother to operate under nonunion conditions and,even though they constitute a single employer, hasrefused to include the nonunion company employeesin the same bargaining unit with those of the unioncompany. Central New Mexico Chapter, NationalElectrical Contractors Association, Inc., et al., 152NLRB 1604 (1965). Very recently, in Temple-Eastex,Incorporated, et al., 228 NLRB 203 (1977), the Boardtreated as appropriate a unit of employees in whichthe Union petitioned for and won an electionalthough the unit did not include a group ofemployees of the same employer who performed thesame work. And in B & B Industries, Inc., and FredBeachner, an Individual d/b/a Fred Beachner Con-struction Co., 162 NLRB 832 (1967), where twocompanies were found to be a single employer,performed identical types of construction work forthe same class of customers in the same general area,shared office space and the services of clericalpersonnel, and maintained a common post officebox, the Board held that the collective-bargainingagreement entered into by one company did not3 Since the employees of A-I were in existence when the Unionknowingly entered into a contract limited to CAS employees, no question ofaccretion is presented.cover the employees of the other because theevidence did not establish an intention of the partiesto provide such coverage.In the present case, it is clear from the factspreviously set forth that the parties did not intend toinclude the employees of A-i when the contractbetween Corcoran and the Union was entered intoon May 1, 1975. The contract covered the same unitof CAS employees as that encompassed in the 1973contract between the same parties and the partiesthereby, at least inferentially, stipulated as to theappropriateness of the unit. Cf. Temple-Eastex,Incorporated, supra. The Union should not now bepermitted to avoid the terms of the contract or thescope of the unit to which it voluntarily agreed byclaiming an unfair labor practice in the Respondents'refusal to extend the CAS contract to A-I. There isno basis in the record for a finding that theRespondents would have agreed to a contract for acombined unit of CAS and A-I employees and theBoard, of course, cannot impose a contract to whichthe parties have not agreed.Moreover, on November 11, 1975, when the Uniondemanded that the employees of A-I and CAS betreated as a single unit and that the contract coverA-I employees, as well as CAS employees, it doesnot appear that it attempted to show that itrepresented a majority of the employees of either A-I or both Companies. In any event, since this was adifferent unit from that which the Respondents hadvoluntarily recognized, it was not even under a dutyto grant recognition without an election.3LindenLumber Division, Summer & Co. v. N.LR.B., 419 U.S.301 (1974). The Respondents' refusal to extend thecontract to A-1 employees, therefore, was not aviolation of Section 8(a)(5). If the Union wasdissatisfied with the scope of the existing unit andhad majority support in a claimed unit of CAS andA-I employees, the proper recourse upon theRespondents' refusal voluntarily to recognize thelarger unit, if the existing contract did not interpose abar, was to petition for an election.We also disagree with the Administrative LawJudge's further finding that the Respondents violatedSection 8(a)(5) by transferring work from CAS to A-I, thereby withdrawing and withholding recognitionfrom the Union. There is evidence that since 1975 thework of CAS decreased and that of A-I increased.There is no suggestion, however, that the CAS unitno longer exists as a viable bargaining unit. Inevaluating any reduction in the size of the CAS unit,its history is quite pertinent. It must be rememberedthat CAS and A- were organized on the same dayto handle union and nonunion business, respectively.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen CAS signed the first collective-bargainingagreement in 1973, it had no employees and soughtout the Union. Its recognition of the Union was acompletely voluntary act, unaccompanied by anyorganizing efforts of the Union, to serve the businesspurpose of qualifying for contracts which requiredunion conditions. The organization and operation ofthe nonunion Company served the similar businesspurpose of allowing CAS to compete economicallywith nonunion bidders where the jobs permittednonunion wages and working conditions. The Unionwas cognizant of and accepted this situation. Wefind, therefore, that the Administrative Law Judgeerred in concluding that the Employer here is notfree to employ one company or the other in whateverfashion may enable him to get the work.Consequently, any increase in A-I's work anddecrease in CAS's can hardly be attributed to anysinister purpose or unlawful motive on the part of theRespondents, but must be considered the result ofchanges in the demand for contracts to be performedunder union conditions. There is no finding thatunion work was transferred from CAS to A-I andsuch transfer seems most unlikely in view of A-I'sinability to qualify to perform such work. TheAdministrative Law Judge's conclusion that theRespondents violated Section 8(a)(5) by transferringwork from CAS to A-I and thus withdrawingrecognition from the Union is accordingly untenable.We therefore dismiss the 8(aX5) allegations of thecomplaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,A-I Fire Protection, Inc., and Corcoran AutomaticSprinklers, Inc., Clio, Michigan, their officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging and/or refusing to hire employeesor otherwise discriminating against them in regard tohire or tenure of employment or any other term orcondition of employment because said individualshave filed, or the Union has filed on behalf of saidindividuals, unfair labor practice charges.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the purposes of the Act:(a) Offer Michael Nunn immediate employment atthe Alma College job or, if that job has beencompleted, substantially equivalent employment, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against himby payment of a sum equal to that which he wouldnormally have earned from the date of the discrimi-nation, January 19, 1976, to the date of Respondents'offer of employment. The backpay and interestthereon is to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651(1977).4(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at their place of business copies of theattached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Directorfor Region 7, after being duly signed by Respon-dents' representative, shall be posted by Respondentsimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge and/or refuse to hireemployees or otherwise discriminate against themin regard to hire or tenure of employment or anyother term or condition of employment becausesaid individuals have filed, or the Union has filedon behalf of said individuals, unfair labor practicecharges.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join or assist labor organizations, includingthe Union herein, to bargain collectively through40 A-I FIRE PROTECTION, INC.a representative agent chosen by our employees,to engage in concerted activities for the purposeof collective bargaining or other mutual aid orprotection, or to refrain from any such activities.WE WILL offer Michael Nunn immediateemployment at the Alma College job or, if thatjob has been completed, substantially equivalentemployment, and make him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him, with interest.A-I FIRE PROTECTION,INC.CORCORAN AUTOMATICSPRINKLERS, INC.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based on anoriginal charge filed on January 13, 1976, by RoadSprinkler Fitters Local 669, United Association of Journey-men and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO,herein the Charging Party or Union, an amended com-plaint against Corcoran Automatic Sprinklers, Inc., hereincalled Respondent Corcoran, and A-I Fire Protection Inc.,herein called A-I, and collectively called Respondents, wasissued on May 18, 1976, alleging violations of Section8(aX1), (3), (4), and (5) of the National Labor RelationsAct, as amended. Respondents filed an answer to thecomplaint denying it had engaged in the alleged unfairlabor practices. A hearing in this proceeding was heldbefore me, and the General Counsel, the Union, andRespondents filed briefs.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor,1I makethe following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAt all times material herein Respondents have main-tained their only office and place of business at 571 W.Vienna in Clio, Michigan. Respondents are engaged in theinstallation of fire sprinkler systems and related products.Respondents' office located at Clio, Michigan, is the onlyfacility involved in this proceeding.During the year ending December 31, 1975, which periodis representative of their operations during all timesmaterial herein, Respondents, in the course and conduct oftheir business operations, sold and installed at their Clio,Michigan, place of business, and at various jobsites withinthe State of Michigan, fire sprinkler systems valued inI The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N.LR.B. v. Walton Manufacturing Co. et al., 369 U.S. 404, 408excess of $100,000, of which systems valued in excess of$50,000 were sold to and installed for enterprises, each ofwhich had retail sales during said period in excess ofS500,000. During the same year Respondents also pur-chased and caused to be transported and delivered at theirClio place of business, and at various jobsites within theState of Michigan, sprinkler pipe, and other goods andmaterials valued in excess of $50,000, of which goods andmaterials valued in excess of S50,000 were transported anddelivered to their place of business in Clio and to otherMichigan jobsites directly from points located outside theState of Michigan.Respondents are employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR OROANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.m. THE UNFAIR LABOR PRACTICESIt is alleged in the complaint that Respondents Corcoranand A-I constituted a single-integrated business enterprise,and that since April 1, 1975, Respondents have refused torecognize, bargain, or abide by its collective-bargainingagreement with the Union for work performed by A-l,which work was encompassed by the terms of thecollective-bargaining contract executed between the Unionand Respondent Corcoran. It is further alleged that sinceon or about January 1, 1975, Respondents, throughbiddings, subcontracting, and other practices, have shiftedwork covered, or which would have been covered by thecollective-bargaining contract with Respondent Corcoran,which was considered a union company, to A-I, which wasconsidered nonunionized, and by so doing, Respondentshave attempted to operate their business so as to reduce theamount of work which was, or would have been covered bythe above-mentioned collective-bargaining contract, and,instead, utilized A-i to perform the work involved; andthat Respondents undertook such practices for the purposeof reducing the amount of work performed by itsemployees under the bargaining agreement.The complaint also alleges that on or about January 19,1976, Respondents, by their agent George Corcoran,discharged and/or refused to hire Michael Nunn andanother individual at Respondents' jobsite located at AlmaCollege in Alma, Michigan, and have since that date failedand refused to reinstate and/or hire these individuals, anddid so because such individuals were members of theUnion.George Corcoran had worked for a number of years inthe sprinkler installation trade, but in 1973 decided tobecome an employer and in late July 1973 he incorporatedtwo separate businesses, Respondents Corcoran and A-I.Both companies were incorporated for the same purposeand on the same day. George Corcoran testified that it was(1962). As to those witnesses testifying in contradiction to the findingsherein, their testimony had been discredited, either as having been inconflict with the testimony of credible witnesses or becuse it was in and ofitself incredible and unworthy of belief. All testimony has been reviewedand weighed in the light of the entire record.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis intention to operate one company as a union company(Respondent Corcoran), and one as a nonunion company(A-I), and stated that A- I would bid on those jobs wherenonunion contractors were permitted, and where competi-tion was among similar companies. George Corcoranthereupon contacted Roy Pantall, at this time the businessagent for the Union, and indicated to Business AgentPantall that he wished to enter into a contract with theUnion for Respondent Corcoran, but admitted he did notreveal the existence of A-l at this time. On August 2, 1973,a contract was entered into between Respondent Corcoranand the Union covering employees working in the Union'slocal jurisdiction in the maintenance and installation of fireprotection systems.2In advertising the services offered by A-I, postcardswere sent to numerous potential customers around theState of Michigan. George Corcoran testified that inDecember 1973, he learned of the possibility that BusinessAgent Pantall may have seen these postcards, and as aresult he then called Pantall and explained to him theexistence of A-I and the fact that A-I was being operatedas a nonunion company engaged in installation of sprinklersystems, and would continue as such as long as there wereother nonunion companies (scabs) bidding on jobs in thearea and being permitted to do so by the Union. Pantallthen informed George Corcoran that he could not do this,that it was part of the Union's work, and that he (A-l)would have to join the Union. George Corcoran then toldPantall that he "was not joining the Union."It appears that the first nonfamily sprinkler fitters wereemployed by Respondent Corcoran in late 1973, andthereafter the number of sprinkler fitters in the unitrepresented by the Union continued to grow through 1975when approximately 10 fitters were employed by Respon-dent Corcoran.In January 1974, George Corcoran and Pantall engagedin another conversation. On this occasion George Corcor-an asked Pantall how Sparten Fire Protection Company, anonunion sprinkler contractor in the area, could work on aunion job with union employees, and he also wanted tofind out from Pantall if he could do the same thing. Pantallthen informed George Corcoran that as long as theemployees belonged to the Union, and were paid out of acompany which was a signatory to a contract with theUnion, it would be all right. However, it appears from thisrecord that A-I did not hire any employees to engage inthe maintenance and installation of fire protection systemsuntil later, and since 1975 the number of sprinkler fittersemployed by A-I has increased steadily.The next contact between the parties occurred inJanuary 1975. At this time George Corcoran informedPantall that the lack of business for Respondent Corcoranwas putting him in a position of having to lay theseemployees off, but that he had work for A-1 and toldPantall he could put employees of Respondent Corcoran towork for A-I. According to George Corcoran, Pantall thenindicated to him that while he didn't like this idea, it was2 The composition or makeup of the unit as set forth in the complaint isas follows: All journeymen and apprentice sprinkler fitter employees ofRespondents employed at or out of their Clio offices, excluding officeclerical employees, guards, and supervisors as defined in the Act, and allstill preferable to having more men placed on his layoff list.George Corcoran then employed several employees in thisfashion and paid them union wage scale through A-I, butdid not pay any benefits for them.In January 1975, Pantall moved to a new position withthe Union and, in late April 1975, Business Agent MichaelJohnson took over this particular area for the Union. In orabout the same period of time, May 1, 1975, GeorgeCorcoran also signed his second contract with the Unionfor Respondent Corcoran, but the Union did not requestthat A- be added or be covered by this contract.Business Agent Johnson stated that when he took overhis new duties for the Union, he and Pantall discussedproblems within his jurisdiction and at which time Pantallinformed him that George Corcoran had two companies,but that A-i was only selling fire extinguishers and smokedetectors. However, Johnson gained further informationabout A-I in late April or May 1975, when he talked to anonunion contractor, Daniel Corcoran, no relation toGeorge Corcoran, at a jobsite in Bay City. On this occasionJohnson wanted Daniel Corcoran to join the Union, but hereplied that A-I had "lots ofjobs" and seemed to be doingall right operating nonunion -so why should he join theUnion. Business Agent Johnson then answered by statingthat "they were after A-I."In the late summer or early fall of 1975, Gary Sears, amember of the Union, informed Business Agent Johnson ata union meeting that A-I had more work than RespondentCorcoran, and it appeared to him that "something funny"was going on as A-I was a nonunion company. Sears thenmentioned the possibility of his employment with A-l, andJohnson told him to go ahead and to also find out wheretheir work was located. Sears then contacted GeorgeCorcoran in September or October 1975, and applied for ajob with A-I, but did so on the basis of a newspaper want-ad wherein A-I had advertised for help. Shortly thereafter,Sears was hired and went to work for A-i. Sears admittedthat upon commencing work for A-l, he then made it hisbusiness to keep his "eyes open for bits of evidence" thathe had been told to look for, and that on a regular basis healso reported his observations back to Business AgentJohnson.3At or about the same time the Union also commencedkeeping a close watch on employees of RespondentCorcoran, who, of course, were union members, and thiswas done in regard to such employees working on jobs withnonunion people where they were employed by A-I, orwhere A-1 employees happened to be participating on ajob. Moreover, internal union charges were also filed byJohnson and heard in this regard during October 1975, andwhich resulted in fines (later rescinded) to employeesFrancis Corcoran, the son of George Corcoran, and PeterOstrander. On the occasion of the hearings, GeorgeCorcoran, in a side conversation with Business AgentJohnson and others present at the time, stated that he had45 jobs for A-I, and in about a 6-month period therewould be less men working for Respondent Corcoran.other employees, and which constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Sec. 9(b) of the Act.3 Additional aspects ofSears' testimony will be detailed later on.42 A-I FIRE PROTECTION, INC.By letter dated November 11, 1975, the Union demandedthat A-I be included with Respondent Corcoran as a singleunit, and be covered by the current or second contractbetween the Union and Respondent Corcoran. By letterdated November 14, 1975, George Corcoran informed theUnion that A-I was not a part of Respondent Corcoran,and if the Union wanted any information about thesecompanies to contact them separately.Respondents contend that an examination of thepertinent testimony and the relevant document reveal itwas not the intention of the Union nor George Corcoran,even though the Union had notice of the existence of A-Iand the work it was doing, for A-I to be a party to, coveredby, or included within the 1973 or 1975 labor agreement. Itis also argued that during the negotiations of the currentcontract in April or May 1975, the Union made no attemptto make A-I a party to this labor agreement, or to includeA-I employees within its coverage, and such demonstratesa clear intent to exclude A- 1, and the Union should now beestopped from attempting to create indirectly a collective-bargaining agreement with A-I when it never attempted toestablish one directly. Respondents further maintain andargue that an 8(f) prehire contract cannot be used toestablish a presumption of a continuous majority status asto Respondent Corcoran, let alone using it as the basis fordemanding recognition from A-I or extending RespondentCorcoran's contract to cover A-I, and that there has neverbeen a showing that the Union represented a majority ofthe A-I employees separately, or in a combined unit of A-I and Respondent Corcoran employees, during any of therelevant periods. Further, that the demand for recognitionof A-I made on November 11, 1975, as aforestated, did notspecify any unit, nor did it designate what class of A-Iemployees were to be put under Respondent Corcoran'scontract, and that even a single-employer determinationdoes not necessarily establish that an employerwide unit isappropriate.I will turn first to the allegation that RespondentCorcoran and A-I constitute a single-integrated businessenterprise. The Board, in considering whether an alter egoor single-integrated enterprise relationship exists betweentwo employers, has often considered the following factors:common control of labor relations, common supervision,common office, commingling of tools and equipment,whether the two employers were engaged in the same typeof industry, whether the companies bid on the same workand the identity of the people or person who determinedthe amount of the bids, identity of the corporate officers ofthe two companies, and whether employees are shuttledbetween the two companies; and, of course, if the Boardconcludes that the companies are not being operatedseparately but are, instead, operated as a single-integratedenterprise, it will impose the bargaining obligation of theunion employer on the nonunion employer.In the instant case it is admitted that George Corcoranhas always been the sole owner and the president of bothcompanies, and since August 1974, has been the soledirector of both corporations. Moreover, Respondents alsoadmit that both corporations operate out of the samefacilities, that for all practical purposes the business natureand the operations of the two corporations are identical,that both corporations commonly use the same tools,trucks, equipment, and materials, and that employees wereinterchanged between the two companies with suchregularity so as to cause one employee to quip that he hadenough layoff slips from one company to the other "topaper his wall." Finally, George Corcoran even admittedthat when A-I uses the tools, equipment, and material ofRespondent Corcoran, and vice versa, they do so withoutany reimbursement from one company to the other.As further pointed out, both the management and thelabor relations of the two supposedly different entities arehandled by the same individual. George Corcoran makesall the management decisions for both corporations such asdetermining which jobs the corporations will bid on, whatequipment will be purchased, and makes all decisionsincluding determining whether the corporations will sign acollective-bargaining agreement. Morover, the employeesof the two corporations are commonly supervised byGeorge Corcoran and by his construction supervisor orforeman, Darrel Ochs.In summary, Respondent Corcoran and A-I are com-monly owned, commonly managed in all respects includinglabor relations decisions, have predominately the samearrangements for day-to-day operations and supervisors,and also have interchangeable equipment and work forces.I find that Respondent Corcoran and A-I are a singleemployer for collective-bargaining purposes.It is alleged, as aforestated, that Respondents changedwork arrangements so as to reduce the amount of work forthe employees of Respondent Corcoran. The record in thiscase amply supports this allegation. As indicated, sinceearly 1975 George Corcoran operated A-I with theapparent purpose of ultimately dissolving RespondentCorcoran. Thus, in November 1975, George Corcoran, inreply to a question by Gary Sears regarding his employ-ment security as a sprinkler fitter for A-I, stated that hegenerally only laid off union members but that nonunionemployees of A-I were never laid off. On this occasionGeorge Corcoran also advised Sears that he would shortlyphase out Respondent Corcoran and that A-I would takeover the sprinkler work. Similarly, at a hearing in the fall of1975 involving internal union charges against his son, asaforementioned, George Corcoran told Business AgentJohnson and others present that in a 6-month period therewould be less people working for Respondent Corcoran.Moreover, the General Counsel's exhibit also clearlyindicates that the gross earnings of A-I have continuallyincreased.4In 1976 Respondent Corcoran had just one job,and George Corcoran likewise conceded that much of thework now being done by A-I is being done for customerslike Kroeger stores and K-Mart, which were previouslycustomers of Respondent Corcoran. Plainly, but forGeorge Corcoran's attempts to rid himself of RespondentCorcoran and the Union, Respondent Corcoran wouldhave performed this work. These arrangements, of course,had a serious and adverse impact on the work of the unitemployees working for Respondent Corcoran and, in4 See G.C. Exh. 2.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation thereto, this record shows that while A-i em-ployed no sprinkler fitters until 1975, it now employsapproximately 7 fitters, but just the opposite has occurredat Respondent Corcoran, who now employs only 2sprinkler fitters while not so long ago it employedapproximately 10. It follows from the foregoing that by sodoing, and transferring work from Respondent Corcoranto A-I, Respondents withdrew and withheld recognitionfrom the Union in violation of Section 8(a)(5) and (1) of theAct.I am also in agreement that any contention to the effectthat the sprinkler fitters of Respondent Corcoran and A-Icombined are not an appropriate unit is untenable. It isadmitted that the operations of both corporations areidentical, and further that the sprinkler fitters employed bythese corporations do "exactly" the same work. Further-more, as aforestated, these employees work out of the samefacility; use the same tools, equipment, and material; workunder the same supervisors; have the same starting andquitting time; and are readily transferred from onecompany to the other. The above-related factors clearlydemonstrate the appropriateness of a sprinkler fitter unitcovering the employees of both Respondent Corcoran andA-l.I turn briefly to the argument by Respondents that the1973-75 agreement between the Union and RespondentCorcoran was an 8(f) prehire contract which cannot beused to show a continued majority status.5First of all I will accept the Respondents' argument thatthe contracts here in question were prehire agreementsunder Section 8(f) of the Act. However, it is wellrecognized Board law that a prehire contract need notestablish its majority status prior to the entering of such anagreement. Bear Creek Construction Co., 135 NLRB 1285,1286 (1962). Nor, when two or more entities constitute asingle employer, and one of them is party to a valid prehireagreement, then the union's majority status need not beestablished among the employees of the other entity orentities, but all are bound by the contract's terms. OilfieldMaintenance Co., Inc., 142 NLRB 1384, 1387 (1963). Thus,in the instant case, A-I is bound by the contract betweenthe Union and Respondent Corcoran, and in April or May1975, there was no need for the Union to express a desire tonegotiate any agreement with A-i, any more than therewas a need to initially establish a majority status. Similarly,in Williams Enterprises, Inc., 212 NLRB 880, 885 (1974),enfd. 519 F.2d 1401 (C.A. 4, 1975), the Board held thatwhile 8(f) contracts may not carry an irrebuttable presump-tion of majority status in some circumstances, "thedoctrine is applicable only to initial 8(f) agreements, andnot to succeeding contracts." I find that the Union was themajority representative of the unit employees in bothcompanies, and Respondents could not refuse to deal withit.Respondents further contend and argue that the Unionshould now be estopped from attempting to createindirectly a contract with A-I when it never attempted toestablish one directly, and that the Union had previously5 It is noted that the second contract in effect between the Union andRespondent Corcoran when the Union made its written demand forrecognition was executed on May I. 1975, and at this time there were someagreed to all the unfair arrangements and practices. I rejectthis contention. Business Agent Pantall initially learned ofthe existence of A-I as a nonunion company in December1973, as aforestated, and at this time and on this occasionPantall specifically informed and advised George Corcoranthat he could "not do it," that it was part of the Union'swork, and that A-i would have to be covered. In January1975, Pantall and George Corcoran had another conversa-tion relative to layoffs and employee transfers fromRespondent Corcoran to A-i. While Pantall apparentlyagreed to the transfers in question because the Unionalready had too many people on layoff, he also, at the sametime, let George Corcoran specifically know that "he didn'tlike the idea." Moreover, when Johnson took over in April1975, he continued and intensified the Union's oppositionto A-I, which eventually culminated in the activities ofSears, and later the November 1975 demand letter from theUnion that A-i be included with Respondent Corcoran asa single unit.In the final analysis, even though Pantall may havetemporarily concurred to a few tentative arrangementswith George Corcoran as to his suggestions relating to A-l,nobody in the early periods involved herein, or at the timewhen the current contract was executed on May 1, 1975,was aware of Respondents' ultimate intent to literallyabolish the work force and unit of Respondent Corcoran.As pointed out, even assuming that the Union knew thatA-I was engaging in some unit work prior to the executionof the current contract on May 1, 1975, it certainly, at thistime, did not know that within a few months A-I wouldtake over virtually all of the work bid on and assignedpreviously to Respondent Corcoran.In this case the Charging Party presents a strong closingargument by stating: "We are concerned [here] with theprotection of historic bargaining unit jobs from completeabolition. Respondents were not content to operate bothsides of their double-breasted entities simultaneously.Instead, as the record plainly shows they are now engagedto an overt effort to transfer all work to the nonunioncorporation thereby causing the demise of the representedunit. Surely in these circumstances the contention that theLocal somehow waived the employment rights of itsmembers must be supported by evidence which is mostclear and unmistakable. Of course, this evidence does notexist."In early January 1976, George Corcoran was consideringhiring men on a job for A-I at Alma College and hadcontacted Michael Nunn, a member of the Union, in thisregard. However, Nunn expressed some concern overworking for a nonunion company, and wanted time tothink it over. George Corcoran, in the meantime, hadcontacted Business Agent Johnson, and in the course ofresolving a grievance which had been filed, suggested thatmaybe the parties could "make peace" if the job for A-I atAlma College was subcontracted over to RespondentCorcoran, and then employing Mike Nunn, and anotheremployee on the Alma project, as a union job. GeorgeCorcoran then contacted Nunn and told him he hadeight sprinkler fitters employed by Respondent Corcoran, and only oneemployed by A- .(See Reap. Exhs. 8 and 9.)44 A-I FIRE PROTECTION, INC.decided to let the Alma job go union, and madearrangements with Nunn for him to go to work on this job.At this time he apparently also made arrangements withanother one of his employees working for RespondentCorcoran to also work on the job at Alma.At or about this time, on or about January 12 and 13,1976, George Corcoran received in the mail a letter fromthe Union stating that they had filed charges againstRespondents. George Corcoran testified that upon receiv-ing this letter, with a copy of the charge attached, he thencalled Michael Nunn and told him not to report to work onthe Alma job, that he would have to wait until he found outwhat was "going on," and that he did not want Nunn to get"caught up" between him and the Union. A few days laterNunn again inquired as to the status of the Alma job, andon this occasion George Corcoran told him that the onlyway Nunn could get on this job was to get permission fromBusiness Agent Johnson, and that he would then pay himunion wages and benefits. Nunn did not call back and didnot work on the Alma job.Respondents point out and argue that the reason GeorgeCorcoran advised Nunn to obtain authorization from theUnion to work on the Alma project for A-1 was to avoidthe problems experienced previously by his employeesPeter Ostrander and Francis Corcoran, who had beenseverely fined by the Union. Respondents further maintainthat the testimony shows that George Corcoran neverwithdrew his offers of employment on the Alma project,and that this record supports the conclusion that from thetime George Corcoran first offered Mike Nunn theforeman position at the Alma project the offer to employhim continued, but that Nunn declined the work, apparent-ly either not seeking or not obtaining union approval.It appears to me that an extended discussion is notrequired to show that Respondents' refusal to employUnion Member Nunn constituted a violation of Section8(a)(3) and (4) of the Act. George Corcoran offered Nunnemployment at the Alma College project just prior toreceiving the unfair labor practice charges herein, andadmitted that upon receiving copies of the charge he thencalled Nunn and canceled his job offer. Moreover, all theparties stipulated at the hearing that Corcoran made thefollowing statement in his affidavit given to the Boardduring its initial investigation:After getting the charges I decided to do the job as A-land not subcontract it to Corcoran. I didn't feel therewas any reason for me to show the Union a sign ofgood faith after they filed the charges against me.Additionally, Gary Sears testified that in February 1976 hecalled George Corcoran to ask him if he had any work, andCorcoran then told Sears that...he had already hired Mike Nunn to do a job atAlma College ... but he just received the unfair laborpractice charges from the Union and that if the Unionwanted to play that game, that he didn't have to hireUnion membership.The only possible conclusion based on the aboveevidence is that George Corcoran took the Alma Collegejob away from Respondent Corcoran and from UnionMember Nunn, and returned the job to A-l in retaliationagainst the Union's filing of unfair labor practice chargesagainst Respondents, and, accordingly, I so find.The complaint is this case also alleges that Respondentsrefused to hire Nunn and "another individual" at the AlmaCollege job. However, the exact name of this secondindividual was never specifically supplied, but the names ofBates, Braden, and Killinger have all been suggested.Moreover, it appears that whoever the other individual oremployee was, he was already working for RespondentCorcoran and was simply retained or sent to anotherproject, even though he was never actually sent to the AlmaCollege job. The remedy provided herein will only be fordiscriminatee Nunn.IV. THIE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(aX1), (3), (4), and(5) of the Act, I shall recommend that they be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.To fully remedy the failure of Respondents to apply theterms of the agreement to the employees of A-I, I shallorder that they do so, retroactive to November 11, 1975,the date of the Union's initial and definite notification andwritten demand that A-I employees be included withRespondent Corcoran as a single unit. Further, Respon-dents shall be required to make the employees whole forany losses of pay they may have suffered by reason ofRespondents' unlawful refusal to apply the terms of thecurrent contract since the above date; and shall also,during the same period, make payments or contributionson behalf of such employees to the fringe benefit funds orplans as established in such agreement. Backpay shall becomputed in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Further, I shall recommend that Michael Nunn be madewhole for any loss of earnings he may have suffered as aresult of the discrimination against him by payment of asum equal to that which he would normally have earnedfrom the date of the discrimination, January 19, 1976, tothe date of Respondents' offer of employment withbackpay and interest computed in accordance with theBoard's established standards in F. W. Woolworth Co., andIsis Plumbing & Heating Co., supra. It will be furtherrecommended that Respondents preserve and make avail-able to the Board, upon request, all payroll records, socialsecurity payment records, timecards, personnel records andreports, and all other records necessary and useful todetermine the amount of backpay and the rights toreinstatement or employment under the terms of theserecommendations.CONCLUSIONS OF LAWI. Respondents Corcoran and A-l, Respondents here-in, are joint employers.2. Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The Union is a labor organization within themeaning of Section 2(5) of the Act.4. At all times material herein, the Union has been theexclusive representative of the employees of both Respon-dent Corcoran and Respondent A-I in the appropriateunit described herein and as set forth in the complaint.5. By failing and refusing upon request to give effect,bargain, or extend the terms and conditions of the currentcontract to employees of A-i, Respondents have engagedin unfair labor practices within the meaning of Section8(aX5) and (1) of the Act.6. By discharging and/or refusing to hire UnionMember Michael Nunn after receiving unfair laborpractice charges, Respondents have violated Section8(aX3), (4), and (1) of the Act.7. The aforesaid practices are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]46